Citation Nr: 1713544	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, prior to June 18, 2015, for asbestosis.

2.  Entitlement to a rating in excess of 30 percent, on and after June 18, 2015, for asbestosis.


REPRESENTATION

 The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

 The Veteran



ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

After an appeal was properly perfected to the Board, the RO issued a May 2016 rating decision wherein it increased the rating assigned to the Veteran's service-connected asbestosis to 30 percent, effective June 18, 2015.  The Board has re-captioned the appeal to reflect the May 2016 decision.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.


FINDINGS OF FACT

1.  During a March 2017 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to an initial rating in excess of 10 percent prior to June 18, 2015, for asbestosis.

2.  During March 2017 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to a rating in excess of 30 percent on and after June 18, 2015, for asbestosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent, prior to June 18, 2015, for asbestosis, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 30 percent on and after June 18, 2015, for asbestosis, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2014 rating decision, service connection for asbestosis was granted and an initial rating of 10 percent was assigned thereto, effective October 11, 2012.  The Veteran perfected an appeal of this decision, seeking an increased initial rating.  As discussed in the Introduction, subsequent to the Appellant perfecting appeal, the RO issued a May 2016 rating decision wherein it granted a rating of 30 percent for the Veteran's service-connected asbestosis, effective June 18, 2015.  Because this was not a full grant of the benefits sought on appeal and because the Veteran did not specifically limit his appeal to the benefits already granted, his appeal was continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In March 2017, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran requested to withdraw the appeal regarding the issues of entitlement to an initial rating in excess of 10 percent, prior to June 18, 2015, and in excess of 30 percent on and after June 18, 2015, both for asbestosis. 

VA received the request to withdraw prior to the promulgation of a Board decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an initial rating in excess of 10 percent, prior to June 18, 2015, and entitlement to a rating in excess of 30 percent on and after June 18, 2015, both for asbestosis, and, thus, they are dismissed.


ORDER

The claim of entitlement to an initial rating in excess of 10 percent, prior to June 18, 2015, for asbestosis is dismissed.

The claim of entitlement to a rating in excess of 30 percent, on and after June 18, 2015, for asbestosis is dismissed.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


